 


114 HR 574 IH: Pay Back the Taxpayers Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 574 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2015 
Mr. Royce (for himself, Mr. Lucas, Mr. Garrett, Mr. Neugebauer, Mr. Westmoreland, Mr. Huizenga of Michigan, Mr. Fincher, Mr. Stutzman, Mr. Mulvaney, Mr. Hultgren, Mr. Pittenger, Mr. Barr, and Mr. Williams) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit contributions by Fannie Mae and Freddie Mac to the Housing Trust Fund and the Capital Market Fund while such enterprises are in conservatorship or receivership, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pay Back the Taxpayers Act of 2015. 2.Prohibition of contributions to Housing Trust Fund and Capital Magnet Fund while enterprises are in conservatorship or receivership (a)In generalNotwithstanding section 1337 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4567) or any other provision of law, after the date of the enactment of this Act, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall not, during the term of any conservatorship or receivership of such an enterprise pursuant to section 1367 of such Act (12 U.S.C. 4617), make any contribution or transfer to, or allocate or set aside any amounts for, the Housing Trust Fund established under section 1338 of such Act (12 U.S.C. 4568) or the Capital Magnet Fund established under section 1339 of such Act (12 U.S.C. 4569). 
(b)Treatment of amounts previously set asideAny amounts that, before the date of the enactment of this Act, have been set aside by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation for the Housing Trust Fund or the Capital Magnet Fund referred to in subsection (a) of this section but not yet allocated or transferred to such a Fund shall not be so allocated or transferred but shall be covered into the General Fund of the Treasury and shall be used only for reducing the budget deficit of the Federal Government.  3.Use of enterprise repayments to reduce budget deficitAfter the date of the enactment of this Act, any amounts paid or repaid to the Secretary of the Treasury by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, during the term of any conservatorship or receivership of such enterprise pursuant to section 1367 of such Act (12 U.S.C. 4617) and in any form, including any dividends paid pursuant to the Amended and Restated Senior Preferred Stock Purchase Agreements, dated September 26, 2008, amended May 6, 2009, further amended December 24, 2009, and further amended August 17, 2012, between the United States Department of the Treasury and the Federal National Mortgage Association, and between such Department and the Federal Home Loan Mortgage Corporation, shall be covered into the General Fund of the Treasury and shall be used only for reducing the budget deficit of the Federal Government. 
 
